ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-100, concluding that DANIEL D. HEDIGER of HACKENSACK, who was admitted to the bar of this State in 1995, should be disciplined for violating RPC 1.4(b) (failure to communicate with client) and RPC 5.5(a) (practicing law while ineligible);
And the Court having reviewed the matter on its own motion pursuant to Rule l:20-16(b), and having determined that the appropriate quantum of discipline for respondent’s unethical conduct is a reprimand;
And good cause appearing;
It is ORDERED that DANIEL D. HEDIGER is hereby reprimanded; and it is further
ORDERED that respondent continue to comply with the supervision requirement as Ordered by the Court on July 17, 2007; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.